Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Citation of Relevant Prior Art 
1.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

	S.Gobhinath (A Prototype Development of MPPT Algorithm based Solar Photovoltaic Charging System, 5 pages, ISSN (ONLINE): 2250-0758, ISSN (PRINT): 2394-6962, Apr. 2016) describes design and simulation of Perturb and Observe (PO) algorithm of Maximum Power Point Tracking (MPPT) for Photo voltaic system. The characteristics of a solar cell are dependent on the environmental parameters like sun light and temperature and are nonlinear in nature. Its power changes non-linearly with respect to the voltage and current. Hence there is only one voltage and current at which Maximum Power Point (MPP) exists for certain climate conditions. MPPT serves the purpose of tracking 

	Yu-Chen Liu (High-Efficiency Isolated Photovoltaic Microinverter Using Wide-Band Gap Switches for Standalone and Grid-Tied Applications, 15 pages, 2018) describes Photovoltaic (PV) energy systems have been extensively studied in research and industries as an alternative to fossil fuels to reduce greenhouse effects [1–3]. The concept of maximum power point tracking (MPPT) is used to extract maximum solar power from PV panels [4,5]. Several PV panels are typically connected in series/parallel to provide high voltage/current for high-power applications. However, PV panels frequently work under mismatched 

	Martin Murnane (Isolation Technology Helps Integrate Solar Photovoltaic Systems onto the Smart Grid, 3 pages, 2012) describes a solar photovoltaic (PV) inverter converts electrical power from a solar panel and deploys it to the utility grid effi ciently. DC power from the solar panels, which act like a dc current source, is converted to ac and fed onto the utility’s grid in the correct phase relationship—with up to 98% effi ciency. The PV inverter conversion process can occur in one or more stages. Stage 1 is typically a dc-to-dc conversion from the low voltage-high current solar cells that constitute the panels, to the high voltage-low current levels compatible with the ac voltage of the grid. This stage may not be necessary, depending on the topology and if enough solar cells are connected in series, on the dc side, to ensure a stable high voltage under all load conditions. In Stage 2, dc is converted to ac, typically using an H-bridge topology. .

	Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 20, 2, 12, 3, 13, 4, 14, 5, 15, 6, 16, 7, 17 and 10 are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by Akira Yano (Research Paper, Prototype semi-transparent photovoltaic modules for greenhouse roof applications, 22 April 2014, page 62-73).
Regarding claim 1:
Akira Yano describes a computer-implemented method (page 67, by  a computer), comprising: processing a first data set received from a first measurement device to determine that a first insolation measurement generated by the first measurement device indicates a first insolation level associated with a first photovoltaic installation (abstract, page 62-63, installation on roof area); 
processing a second data set received from a first prototype photovoltaic installation to determine that a first estimated solar power generation level corresponding to the first prototype photovoltaic installation indicates a first solar power generation level that is output by the first photovoltaic installation during , Configuration of sunlight, shading, and PV module output measurements. PV1 and PV2 modules and pyranometers P1 , P2 , and P3 (a) were mounted 2 m above the wild-plant covered ground (b), on which two horizontal white plates had been positioned for tracking the PV cell shadows. P5 and P6 respectively measured 1Hs1 and 1Hs2 • P4 was positioned at the margin of the PV1 cell shadow. All pyranometer and PV module output data were stored synchronously in the PC through the GPIB interlace (c). ); and
generating a solar power generation forecast for a geographical area based, at least in part, on the first insolation measurement and the first solar power generation level (page 68-70, Annual electrical energy production per unit land area of a symmetrical shape greenhouse mounted the PV cells on its entire or half side roof with PV1 (11 = 4.5%) or PV2 (11 = 1.6) module density was calculated assuming the present location (35°29'N, 133°04'E), cloudless sky, 0.20 of albedo, p = 0.65, ~ = 26.5° (Table 1).).




Regarding claim 11:
Akira Yano describes a non-transitory computer-readable medium storing program instructions that, when executed by a processor, causes the processor to perform the steps of (page 67, by a computer): 
processing a first data set received from a first measurement device to determine that a first insolation measurement generated by the first measurement device indicates a first insolation level associated with a first photovoltaic installation (abstract, page 62-63, installation on roof area);
processing a second data set received from a first prototype photovoltaic installation to determine that a first estimated solar power generation level corresponding to the first prototype photovoltaic installation indicates a first solar power generation level that is output by the first photovoltaic installation during exposure to solar energy having the first insolation level (page 64-66, Configuration of sunlight, shading, and PV module output measurements. PV1 and PV2 modules and pyranometers P1 , P2 , and P3 (a) were mounted 2 m above the wild-plant covered ground (b), on which two horizontal white plates had been positioned for tracking the PV cell shadows. P5 and P6 respectively measured 1Hs1 and 1Hs2 • P4 was positioned at the margin of the PV1 cell shadow. All pyranometer and PV module output data were stored synchronously in the PC through the GPIB interlace (c). ); 
Annual electrical energy production per unit land area of a symmetrical shape greenhouse mounted the PV cells on its entire or half side roof with PV1 (11 = 4.5%) or PV2 (11 = 1.6) module density was calculated assuming the present location (35°29'N, 133°04'E), cloudless sky, 0.20 of albedo, p = 0.65, ~ = 26.5° (Table 1).).
Regarding claim 20: 
Akira Yano describes a system (page 67, by a computer), comprising: a memory that stores a forecast engine; and a processor that, when executing the forecast engine, is configured to perform the steps of (page 67, by a computer):
processing a first data set received from a first measurement device to determine that a first insolation measurement generated by the first measurement device indicates a first insolation level associated with a first photovoltaic installation (abstract, page 62-63, installation on roof area),
processing a second data set received from a first prototype photovoltaic installation to determine that a first estimated solar power generation level corresponding to the first prototype photovoltaic installation indicates a first solar power generation level that is output by the first photovoltaic installation during exposure to solar energy having the first insolation level (page 64-66,  ), 
and generating a solar power generation forecast for a geographical area based, at least in part, on the first insolation measurement and the first solar power generation level (page 68-70, Annual electrical energy production per unit land area of a symmetrical shape greenhouse mounted the PV cells on its entire or half side roof with PV1 (11 = 4.5%) or PV2 (11 = 1.6) module density was calculated assuming the present location (35°29'N, 133°04'E), cloudless sky, 0.20 of albedo, p = 0.65, ~ = 26.5° (Table 1).).
Regarding claim 2, 12, Akira Yano further describes mapping the first measurement device to the first photovoltaic installation by: generating a first score for the first measurement device; and determining that the first score exceeds all other scores generated for any other measurement devices (fig. 2, PV1, PV2, P4-P6 etc, different location different output).

Regarding claim 3, 13, Akira Yano further describes determining a proximity value between the first measurement device and the first photovoltaic installation (page 66, fig. 2, time of the day); determining an angular offset value between a photovoltaic device coupled to the first measurement device and a photovoltaic panel coupled to the first photovoltaic installation (page 66, angle of solar light & azimuth); determining a data quality value based on at least one measurement factor associated with the first measurement device; and combining the proximity value (page 66, The PV2 module was positioned next to the PV1 module to measure the shading percentage only. Similarly, the I- V characteristics of the PV2 module were measured during 10:37- 15:59 on 22 April., the angular offset value, and the data quality value to generate the first score (page 66, were positioned on the top and bottom of a 26.5° inclined bar.)

Regarding claim 4, 14, Akira Yano further describes mapping the first prototype photovoltaic installation to the first photovoltaic installation by determining that the first prototype photovoltaic installation is configured according to at least one configuration parameter associated with the first photovoltaic installation (page 66-67, installation location ie: 35°29'N, 133°04-' E) during several sunny days in 2013.) 

Regarding claim 5, 15, Akira Yano further describes querying a library of prototype photovoltaic installations based on the at least one configuration parameter to generate a query result that indicates the first prototype photovoltaic installation (page 67, fig. a-i).

Regarding claim 6, 16, Akira Yano further describes further evaluating a parametric function of the first prototype photovoltaic installation to generate the first estimated solar power generation level (page 65-66, different output of irradiance level).

Regarding claim 7, 17, Akira Yano further describes generating a first index for the first measurement device based on the first insolation measurement (page 66, location in campus, 35°29'N, 133°04-' E); generating a first clear-sky solar power generation level for the first photovoltaic installation based on the first estimated solar power generation level (page 66, sky-directing normal coincided with the upper culmination direction (V'p = CY'; Fig. 2a).; combining the first index with the first clear-sky solar power generation level to generate the first solar power generation level (page 66, pv1, pv2); and extrapolating the first solar power generation level over a first interval of time to generate the solar power generation forecast comprises (page 66-67, time of the day current ,voltage, power output).

Regarding claim 10, Akira Yano further describes wherein generating the first clear-sky solar power generation level for the first photovoltaic installation 

	Claim Objections
3.	Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitation of the base claim and any intervening claims.
	Regarding claims 8 and 18,  scaling a current output level of the first measurement device based on the maximum output level to generate a scaled output level for the first measurement device; computing a regression based on the scaled output level to generate a predicted clear-sky output level for the first measurement device; and combining the scaled output level with the predicted clear-sky output level to generate the first index.
Claim 9 is objected due to their dependency on claim 8.
Claim 19 is objected due to their dependency on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact information

4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung S. Lau whose telephone number is 571-272-2274, email is Tungs.Lau@uspto.gov.  The examiner can normally be reached on M-F 8-5:30 EDT. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene, can be reached on 571-272-4107. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TUNG S LAU/           Primary Examiner, Art Unit 2862
Technology Center 2800 
March 1, 2021